Order filed October 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00726-CV
                                   ____________

                     BANK OF AMERICA, N.A, Appellant

                                         V.

                        GEOFFREY A. GROFF, Appellee


             On Appeal from the County Civil Court at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1097237

                                    ORDER

      The notice of appeal in this case was filed September 19, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before November 13, 2019. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.